DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viswanathan et al. (2009/0091487).
Regarding claim 1, Viswanathan discloses a Spurious Free Dynamic Range ADC architecture that teaches: a first analog-to-digital converter (ADC) (420), configured to perform an analog-to-digital operation on an analog input signal to generate a first digital input signal (423); an attenuator (440) (see figure 5, para. 0070 which is describe attenuation function as claimed), configured to reduce strength of the analog input signal to generate an attenuated analog input signal; a second ADC (450), configured to perform the analog-to-digital operation on the attenuated analog input signal to generate a second digital input signal (456); a harmonic generation circuit (460), coupled to the second ADC (450), configured to generate at least one harmonic signal (436) according to the second digital input (456) signal; and an output circuit (430), coupled to the first ADC (420) and the harmonic generation circuit 460), configured to delete a harmonic component of the first digital input signal by using the at least one harmonic signal to generate an output signal (see figure 4 and its description and figure 5 for detail of attenuation function).
Regarding claim 2, Viswanathan also teaches in figure 4 and 5 the harmonic generation circuit calculates the at least one harmonic signal (436) according to a frequency component of the second digital input signal (456) (see description of figure 4).
Regarding claim 3, Viswanathan further teaches in figure 4 the output circuit (430) directly subtracts the at least one harmonic signal from the first digital input signal  (423) to generate the output signal (436) (see figure 4 and its descriptions).
Regarding claim 10, claim 10 is similar to claim 1 in method format. Therefore, claim 10 is rejected as well as rejected in claim 1.
Regarding claim 11, claim 11 is similar to claim 2 in method format. Therefore, claim 11 is rejected as well as rejected in claim 2.
Regarding claim 12, claim 12 is similar to claim 3 in method format. Therefore, claim 12 is rejected as well as rejected in claim 3.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: gain adjustment circuit, configured to adjust a gain of the at least one initial harmonic signal to generate the at least one harmonic signal.
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: the harmonic generation circuit further comprises: a phase adjustment circuit, wherein the gain adjustment circuit and the phase adjustment circuit adjust the gain and a phase of the at least one initial harmonic signal to generate the at least one harmonic signal.
Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: a calibration circuit, coupled to the output circuit and the harmonic generation circuit, configured to adjust a gain setting of the gain adjustment circuit and phase adjustment amount of the phase adjustment circuit according to the output signal.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: the calibration circuit adjusts the gain setting of the gain adjustment circuit and the phase adjustment amount of the phase adjustment circuit according to a strength of a harmonic component of the output signal, to make the strength of the harmonic component of the output signal be lower than a threshold value.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: a delay circuit, coupled between the first ADC and the output circuit, configured to delay a phase of the first digital input signal inputted into the output circuit.
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the at least one initial harmonic signal comprises a second harmonic and a third harmonic.
Claim 13 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the step of generating the at least one harmonic signal according to the second digital input signal comprises: calculating at least one initial harmonic signal according to the second digital input signal; and using a gain adjustment circuit to adjust a gain of the at least one initial harmonic signal to generate the at least one harmonic signal.
Claim 14 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the step of generating the at least one harmonic signal according to the second digital input signal comprises: using the gain adjustment circuit and a phase adjustment circuit to adjust the gain and a phase of the at least one initial harmonic signal to generate the at least one harmonic signal.
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: adjusting a gain setting of the gain adjustment circuit and phase adjustment amount of the phase adjustment circuit according to the output signal.
Claim 16 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the step of adjusting the Page 13 of 15gain setting of the gain adjustment circuit and the phase adjustment amount of the phase adjustment circuit according to the output signal comprises: adjusting the gain setting of the gain adjustment circuit and the phase adjustment amount of the phase adjustment circuit according to a strength of a harmonic component of the output signal, to make the strength of the harmonic component of the output signal be lower than a threshold value.
Claim 17 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: delaying a phase of the first digital input signal for the generation of the output circuit.
Claim 18 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the at least one initial harmonic signal comprises a second harmonic and a third harmonic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845